Title: Enclosure: James Walker’s Timber List for Thomas Jefferson’s Sawmill Pit Gears, [ca. 10 September 1811]
From: Walker, James
To: 


            
            
            
              
                
                           Nomber
                        
                Length in feet &. parts
                Breadth in Inches &. parts
                Thickness in Inches &. parts
                Terms for different pieces—
              
              
                18
                8
                
                19
                .½
                3
                ¼
                shrouding for Water wheel
                heart pine
                }
                Clear of cracks
              
              
                8
                20
                .½
                
                           19½.9
                .½
                3
                .¾
                arms for ditto
                ditto
              
              
                50
                3
                .½
                18
                
                
                 
                           .⅞
                        
                Buckets for ditto
                ditto
              
              
                50
                3
                .½
                3
                
                1
                .½
                Elboes for ditto
                pine
              
              
                76
                3
                .¾
                10
                
                
                
                           .⅞
                        
                Soling for ditto
                heart pine
              
              
                16
                9
                .½
                19
                
                5
                .½
                Back cants for 2 cogwheels of the spurr kind &.
                heart pine
                }
                
                           Cogwheels
                        
              
              
                16
                7
                .½
                17
                
                3
                
                Face ditto for ditto
                ditto
              
              
                8
                18
                .½
                16
                
                3
                .¾
                arms for ditto
                ditto
              
              
                2
                18
                
                9
                
                3
                .¾
                Locks for the arms
                ditto
              
              
                350
                1
                .¼
                3
                .½
                3
                .½
                
                           
                           good Locust for spurr cogs

              
              
                12
                18
                .I.
                2
                .½
                2
                .½
                dogwood for rounds
              
              
                2
                5
                
                16
                
                13
                
                Main headblocks oak or pine heart
              
              
                4
                3
                .½
                6
                
                6
                
                spurrs for the headblocks to rest on ditto
              
              
                6
                12
                
                13
                
                2
                
                white oak for wallowers &.C.
              
            
           